DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a process (method claims 1-4 and 13-14), a product (apparatus claims 5-8 and 15-16), and an article of manufacture (medium claims 9-12 and 17-18).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, a method of determining a static state of a device, comprising: obtaining, by an inertial navigation system located in the device and including an inertial measurement unit (IMU), a first running data recorded by the IMU in a first specified duration, wherein the first running data comprises a piece of running data of each of N axes recorded by the IMU in the first specified duration, and wherein N is a positive integer greater than or equal to 1; determining, by the inertial navigation system, N first standard deviations of the first running data; matching, by the inertial navigation system, the N first standard deviations with a database, to determine N second standard deviations that are the same as the N first standard deviations, wherein the database includes data collected by an inertial sensor of the device; determining, by the inertial navigation system, a piece of first information in the database, wherein the piece of first information corresponds to each of the N second standard deviations, and comprises a first probability that the second standard deviation is static, and a weight corresponding to the second standard deviation; performing, by the inertial navigation system, a multiplication on the first probability in each of the N pieces of first information by the corresponding weight, and performing an addition on N values obtained through the multiplication, wherein a value obtained through the addition is a second probability that the N first standard deviations are static; and in response to determining that the second probability is greater than or equal to the static probability threshold, determining that the device is in a static state in the first specified duration. 
Claims 5 and 9 are an apparatus and a computer-readable medium, which contain substantially similar claim language. 
The limitations highlighted in bold in claim 1 (and similarly in claims 5 and 9) includes a mixture of two groupings of abstract ideas. In claim 1, the steps/elements that include the limitations of “obtaining…a first running data…”, “determining…N first standard deviations of the first running data”, “matching…the N first standard deviations with a database…”, “determining…a piece of first information corresponding to each of the N second standard deviations…”, “performing…a multiplication on the first probability in each of the N pieces of first information by the corresponding weight”, and “in response to determining that the second probability is greater than or equal to the static probability threshold, determining that the device…is in a static state…” can all be considered to describe mental processes, namely concepts performed in the human mind or with pen and paper, and/or mathematical concepts, namely a series of calculations leading to one or more numerical results or answers. The claim does not spell out any particular equation or formula being used, but the specification does speak to different equations including using various calculations in providing the elements/steps in the claims. The lack of specific equations for individual steps merely points out that the claim would monopolize all possible calculations in performing the steps. These steps recited by the claim therefore amount to a series of mental or mathematical steps, making these limitations amount to an abstract idea. The limitations not in bold are considered tangible elements that are not part of the abstract idea and need to be addressed in prong 2. 
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. The limitations considered additional elements claimed are “an inertial navigation system” and “an inertial measurement unit (IMU)”, which only pertains as to where the data comes from in performing the abstract idea. Also, in claim 5, a processor, a memory and the various modules are considered generic computing elements and provide nothing considered significantly more.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does recite several specific machines, namely an inertial navigation system including an inertial measurement unit, (and further a vehicle in claims 13, 15 and 17, and the inertial sensor includes a gyroscope and an accelerometer in claims 14, 16 and 18). Otherwise, the claim only further recites generic computing elements applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appears to merely be insignificant extra-solution activity - merely gathering the relevant data necessary using a generic inertial measurement unit from an inertial navigation system, which is the input for the mental process/math in the abstract idea. While the claim does recite a vehicle, gyroscope and accelerometer as specific machines, this also only serves to set a general technological environment and field of use, as well as reciting an insignificant extra-solution activity as a means of collecting data, and does not impose meaningful limits on the claim that would make it a specific practical application. Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself. 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 5 and 9 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-4, 6-8 and 10-18, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details as to the type of data being received/input and used with the mental process and/or math steps recited in the independent claims, and also further calculations and math, so they are properly viewed as part of the recited abstract idea at Prong 1.

Response to Arguments
Applicant's amendments and arguments filed December 30, 2021 have been fully considered but they are not persuasive. The additional elements amended to the claim language are not considered to be sufficient to overcome the 101 rejection and provide a way of using the abstract idea in a tangible way in a real-world application. The claim limitations of a broad element such as a vehicle and further an inertial measurement unit and inertial sensor are viewed as only setting a general field of use and showing where the data is coming from to be used in the abstract idea. The Applicant also argues that the limitation of “obtaining, by an inertial navigation system located in the device and including an inertial measurement unit (IMU), a first running data recorded by the IMU in a first specified duration…” cannot obviously be performed by the human mind and is not considered part of the abstract idea. This is true but further to the point above is only data collection and recording of it to then be used in the abstract idea. Further, the preamble of “determining a static state of a device” provides context as to what the method claim is determining, however there is nothing to show how this is used in a tangible way. The claims as written are not patent eligible.


Conclusion
Applicant's amendment necessitated the updated ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857